DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 recites at pg. 68 line 4: “the location of the area, in which no dish is arranged, of the second rack.” The word “of” should be changed “on” to keep the claim language consistent (see pg. 68 line 2 & line 7).
Claim 1 recites at pg. 68 line 6-7: “the arrangement location.” It should be changed to “the dish arrangement location” to keep the claim language consistent.
Claim 1 recites two phrases: 
(1) “wherein the dish arrangement model outputs the dish arrangement location of the frying pan as the location of the area, in which no dish is arranged, of the second rack”; and 
(2) “wherein the providing the dish information includes determining the arrangement location of the frying pan as the location of the area, in which no dish is arranged, on the second rack.” 
It’s unclear how these two phrases are different. In the second phrase, “the providing the dish information” refers back to the step of “providing the dish information to a dish arrangement model to determine a dish arrangement location for each dish of the dishes”; therefore, the second phrase appears to state the same thing as the first phrase. Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the location of the area” in pg. 68 line 2, line 4, & line 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, the representative independent claim, recites:
“Providing . . . the dish arrangement image to a dish recognition model to obtain dish information included in the dish arrangement image”;
“determining a washing cycle for the dishes based on the dish information”;
“providing the dish information to a dish arrangement model to determine a dish arrangement location for each dish of the dishes”;
“wherein the dish information includes information on the dishes arranged on the first rack and the second rack, the dish information includes information on a frying pan arranged on the first rack and information on the location of the area, in which no dish is arranged, on the second rack, wherein the dish arrangement model outputs the dish arrangement location of the frying pan as the location of the area, in which no dish is arranged, of the second rack, and wherein the providing the dish information includes determining the arrangement location of the frying pan as the location of the area, in which no dish is arranged, on the second rack.”
Under the broadest reasonable interpretation, these limitations are processes that can be performed by the mind: i.e., determine some information about a dish from an image; determine a washing cycle based on the information; determine where the dish should be placed based on the information; if the dish is a frying pan placed on the first rack and there’s empty space on the second rack, determine that the frying pan should be placed on the second rack. Therefore, these limitations fall within the “mental processes” grouping of abstract ideas. See MPEP § 2106.04(a)(2).III. Even if the claimed invention describes a concept performed in the mind but merely claims the concept is performed on a generic computer, the claim can still fall under the “mental processes” grouping of abstract ideas. See MPEP § 2106.04(a)(2).III.C.
This judicial exception is not integrated into a practical application. For example, the recited generic computer elements (i.e., “processor”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. See MPEP § 2106.05(a). As another example, although the claim recites “controlling, by the processor, the artificial intelligence dishwasher according to the determined washing cycle to perform dishwashing,” this step is recited at a high degree of generality that does not amount to a particular practical application. See MPEP § 2106.05(g). Likewise, although the claim recites “outputting a voice guidance message to a user indicating if one dish of the dishes should be moved to the dish arrangement location for the one dish,” this step also does not integrate the abstract idea into a particular practical application. See MPEP § 2106.05(g) (see also the discussion on the step of adjusting an alarm limit variable in Parker v. Flook, 437 U.S. 584, 588-59 (1978)). Indeed, the outputted voice guidance message merely tells the user to do something, but the user may or may not take any action. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It’s well-understood, routine, and conventional for a dishwasher to have “first rack” and “second rack” (see, e.g., NAGEL at para. 0005; SON at fig. 3; BOYER at fig. 1, 5, 6). It’s also well-understood, routine, and conventional in the dishwasher art to capture an image of a dish rack on which dishes are arranged to obtain a dish arrangement image (see WANG at para. 0014, 0039, 0072-73, 0093, 0114; BOYER at fig. 1, 5, 6, 19, para. 0107, 0109, 0153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Chinese Publication CN109998438, as translated by Espacenet), in view of NAGEL (US PGPUB 20080283094), SON (US Patent 8617319), and BOYER (US PGPUB 20210093154).
Regarding claim 1, WANG teaches a dishwashing method of an artificial intelligence dishwasher (see abstract, para. 0002, 0007). WANG’s dishwashing method comprising:
capturing an image of a dish rack (see fig. 2-3, para. 0063) on which dishes are arranged to obtain a dish arrangement image (see para. 0014, 0039, 0072-73, 0093, 0114);
providing, by a processor (microcontroller 4, see fig. 1, para. 0062-63; see also para. 0128, other processor(s) can be used and various modifications can be made to perform the computer-implemented functions) of the artificial intelligence dishwasher, the dish arrangement image to a dish recognition model to obtain dish information included in the dish arrangement image (see para. 0072, microcontroller 4 performs image processing on the image and recognizes the type of tableware to be washed);
providing the dish information to a dish arrangement model to determine a dish arrangement location for each dish of the dishes (see para. 0064-66, microcontroller 4 determines the tableware placement position suitable for each tableware according to information such as the type of tableware);
outputting a prompt sound to a user indicating if one dish of the dishes should be moved to the dish arrangement location for the one dish (see para. 0020, 0043, 0083, 0102, 0117, the player plays sound to indicate placement position of the tableware);
wherein the dish rack is a first rack (see fig. 2-3, para. 0063);
wherein the dish information includes information on the dishes arranged on the first rack (as explained above, the type of tableware was recognized), the dish information includes information on a tableware arranged on the first rack (as explained above, the type of tableware was recognized) and information on the location of the area, in which no dish is arranged, on the first rack (see para. 0022, 0031-33, 0065-66, 0097-99, microcontroller 4 determines if there’s vacancy on the rack for a particular tableware);
wherein the dish arrangement model outputs the dish arrangement location of the tableware as the location of the area, in which no dish is arranged, of the first rack (see para. 0022, 0031-33, 0065-66, 0097-99, if there is vacancy on the rack corresponding to the type of tableware to be washed, then microcontroller 4 determines the space corresponding to the type of tableware to be washed and prompts the user to place the tableware in the space);
wherein the providing the dish information includes determining the arrangement location of the tableware as the location of the area, in which no dish is arranged, on the first rack (as explained above, microcontroller 4 determines the space corresponding to the type of tableware to be washed and prompts the user to place the tableware in the space).
WANG teaches that various modifications can be made to its invention (see para. 0060, 0129-30) and its teachings can be applied to known dishwashers (see para. 0124). WANG teaches that a plurality of modules/units/components may be combined into one module/unit/component ((para. 0126). WANG teaches that its invention may be realized using one or more processors (para. 0128) and may be implemented as a computer program for performing a part or all of the methods (para. 0128).
WANG does not explicitly teach:
the dishwasher further comprises “a second rack, the second rack being positioned under the first rack”;
The tableware to be washed is a “frying pan”;
The vacancy (i.e., “the area, in which no dish is arranged”) to be determined for the “frying pan” is on the “second rack” and the dish arrangement location for the “frying pan” is on the “second rack”;
The prompt sound is a “voice guidance message”;
“determining a washing cycle for the dishes based on the dish information; and controlling, by the processor, the artificial intelligence dishwasher according to the determined washing cycle to perform dishwashing.”
NAGEL teaches a dishwasher, just like the present application. NAGEL teaches that a typical dishwasher has a cabinet (tub, para. 0005), a door (see para. 0019), a spray nozzle (spray arms, para. 0005), a first rack (upper rack, para. 0005), and a second rack positioned under the first rack (lower rack, para. 0005). NAGEL teaches that the second rack (lower rack) is generally for holding larger items like pans (para. 0005; a person having ordinary skill in the art would understand that this applies to frying pans).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to apply WANG’s method to a typical dishwasher—comprising, e.g., a cabinet, a door, a spray nozzle, a first rack, and a second rack—with reasonable expectation of determining the dish arrangement location of a tableware (such as a frying pan) placed within the dishwasher. As explained above, WANG teaches that various modifications can be made to its invention and its teachings can be applied to known dishwashers; it’s well known that the typical dishwasher has a cabinet, a door, a spray nozzle, a first rack, and a second rack; it’s well known that pans (including frying pans) are placed on a rack within the dishwasher; it’s well known that the dishwasher’s second rack (lower rack) is suited for pans (including frying pans). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
In the resulting combination of WANG and NAGEL, the dishwasher would comprise a cabinet, a door, a spray nozzle, a first rack, and a second rack positioned under the first rack; the dish information would include information on the dishes arranged on both the first rack and the second rack; the dish information would include information on the location of a vacancy (“the area, in which no dish is arranged”) on the second rack. Moreover, if a frying pan is arranged on the first rack—which would be captured in the image—then the dish information would include information on the frying pan arranged on the first rack, the dish arrangement model would output the dish arrangement location of the frying pan as the location of the vacancy on the second rack (i.e., “the area, in which no dish is arranged, of the second rack”), and the step of providing the dish information would include determining the arrangement location of the frying pan as the location of the vacancy on the second rack (i.e., “the area, in which no dish is arranged, on the second rack”).
SON teaches a dishwasher, just like the present application. SON teaches that the dishwasher can communicate with the user by outputting sound in the form of a voice guidance message (see col. 4 line 52-63, claim 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WANG and NAGEL such that the prompt sound is a “voice guidance message,” with reasonable expectation of communicating with the user. It’s well known in the art that a dishwasher can communicate with the user by outputting sound in the form of a voice guidance message (see SON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
BOYER teaches a dishwasher, just like the present application. BOYER teaches:
capturing an image of a dish rack on which dishes are arranged to obtain a dish arrangement image (see, e.g., fig. 19, para. 0107, 0153; see also para. 0109, fig. 1, 5, 6, using cameras to collect image data within the wash tub, which contains racks therein); 
providing, by a processor (controller 30, 112, fig. 2-3, para. 0085, 0097; see also claims 1, 15-16, para. 0011, 0016, 0019, 0023, 0037, 0199) of the artificial intelligence dishwasher, the dish arrangement image to a dish recognition model to obtain dish information included in the dish arrangement image (see para. 0152 & 0164, image analysis may be performed using one or more machine learning models trained to detect various objects in a dishwasher and output object data such as type, size, location, material, etc.; para. 0167, using machine learning models trained to identify spots of soil on the objects; see also fig. 23, determining each object’s type, location, boundary, and density and also determining each spot of soil’s type, location, and boundary); 
determining a washing cycle for the dishes based on the dish information (see para. 0011, 0168, fig. 23, wash cycle configuration may be determined for each zone based on information such as density, soil, and types of objects in each zone; see also para. 0171-73, 0175, 0178, fig. 24-26, other customizations of cleaning based on, e.g., number and types of objects); and 
controlling, by the processor (e.g., controller 30), the artificial intelligence dishwasher according to the determined washing cycle to perform dishwashing (controller controls the wash operations, see claim 15, fig. 23, para. 0169).
BOYER teaches that the benefits of evaluating the contents of the dishwasher and controlling the wash cycle include optimizing the performance of the dishwasher (see para. 0098, 0148).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WANG, NAGEL, and SON to incorporate the steps of “determining a washing cycle for the dishes based on the dish information” and “controlling, by the processor, the artificial intelligence dishwasher according to the determined washing cycle to perform dishwashing,” with reasonable expectation of optimizing the dishwasher, for several reasons. First, BOYER teaches that by evaluating the contents of the dishwasher and controlling the wash cycle, the performance of the dishwasher can be optimized. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate the steps of “determining a washing cycle for the dishes based on the dish information” and “controlling, by the processor, the artificial intelligence dishwasher according to the determined washing cycle to perform dishwashing.” Second, it’s well known in the art to capture an image of a dish rack on which dishes are arranged, and use a processor of the dishwasher to provide the image to a dish recognition model to obtain dish information (see WANG, see BOYER); it’s also well known to determine a washing cycle for the dishes based on the dish information and use the processor to control the dishwasher according to the determined washing cycle to perform dishwashing (see BOYER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 7, the combination of WANG, NAGEL, SON, and BOYER teaches the dishwashing method of claim 1. The combination teaches the artificial intelligence dishwasher includes a camera for obtaining the dish arrangement image (see WANG at para. 0014, 0039, 0072-73, 0093, 0114). WANG teaches that the camera can be mounted at a variety of locations (see para. 0072; see also para. 0060, 0129-30, various modifications can be made).
Although the combination does not explicitly teach the camera is “movable relative to the dish rack,” it’s well known in the art to mount the camera such that the camera is movable relative to the dish rack (see BOYER at fig. 5, para. 0107, camera can be disposed on any of door 162, rack 164, rack 166, spray arm 168, tubular spray element, or other movable component within the dishwasher; a person having ordinary skill in the art would understand that a camera mounted at one of those locations would be movable relative to the dish rack; see also BOYER at fig. 6, para. 0109, camera can be “disposed on a movable gantry 206, which permits horizontal and/or vertical movement of the camera. It will be appreciated that a camera may be movable and/or translatable in any number of directions and/or axes in different embodiments based upon the desired application of such camera”).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WANG, NAGEL, SON, and BOYER to mount the camera such that it’s movable relative to the dish rack, with reasonable expectation of taking an image of the dish rack(s). WANG teaches that the camera can be mounted at a variety of locations and it’s well known in the art to mount the camera such that it’s movable relative to the dish rack (see BOYER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 8, the combination of WANG, NAGEL, SON, and BOYER teaches the dishwashing method of claim 7. As explained above, the combination teaches the dishwasher has a cabinet and a door. A person having ordinary skill in the art would understand that the cabinet has an opening for placing the dishes on the dish rack, and the door is for opening and closing the opening of the cabinet. Moreover, in the typical dishwasher, the dish racks are moveable through the opening (see NAGEL at para. 0019).
The combination teaches the camera is moveable through the opening of the cabinet, such that the camera can obtain the dish arrangement image of the dish rack when the dish rack is moved through the opening (because the camera can be mounted on door 162, rack 164, rack 166, and/or spray arm 168, as explained above, the camera can also move through the opening of the cabinet; a person having ordinary skill in the art would understand that a camera mounted on door 162, rack 164, rack 166, and/or spray arm 168 can obtain the dish arrangement image of the dish rack when the dish rack is moved through the opening; see also BOYER at para. 0107, camera may capture image data outside the wash tub, e.g., to capture images of a rack that has been extended to a loading position).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WANG, NAGEL, SON, and BOYER (as applied to claim 1), in view of ZHOU (Chinese Publication CN109620078, as translated by Espacenet).
Regarding claim 2, the combination of WANG, NAGEL, SON, and BOYER teaches the dishwashing method of claim 1.
The combination teaches the dish recognition model is trained using a machine learning algorithm such that, when the dish arrangement image is input to the dish recognition model, the dish information including information on a type and a location of the dishes included in the dish arrangement image is output (as explained above; see BOYER at para. 0152 & 0164, fig. 23).
It’s reasonably expected that information on a number of the dishes included in the dish arrangement image is also output, for several reasons. First, BOYER suggests that the machine learning model(s) can output other information besides type, size, location, and material (para. 0152, “type, size, location, material, etc.”). Second, BOYER teaches using image analysis—which can be performed using machine learning models (as explained above)—to determine a load configuration of objects, which includes a count/number of those objects (see para. 0011, 0016, 0019, 0023, claim 16, fig. 23; see also para. 0150, 0166, 0168, 0171). Thus, it’s reasonably expected that this count or number of objects is also output from the machine learning model(s).
Although the combination does not explicitly teach the dish recognition model is a “neural network,” it’s well known in the art to use neural network trained using machine learning or deep learning to perform image analysis (see ZHOU). ZHOU teaches a control method for a dishwasher (para. 0002), just like the present application. ZHOU teaches using deep learning and neural network technology to recognize objects in the dishwasher (para. 0063). Specifically, ZHOU teaches inputting an image into a model based on deep convolutional neural network stored in the dishwasher and outputting information such as the quantity, type, material, and placement position of the tableware to be cleaned (para. 0067-68).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WANG, NAGEL, SON, and BOYER to use a neural network as the dish recognition model (see ZHOU), with reasonable expectation of performing image analysis. It’s well known in the art to use neural network trained using machine learning or deep learning to perform image analysis. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a neural network as incorporated would perform the same function as before (e.g., image analysis), yielding predictable results.
Regarding claim 3, the combination of WANG, NAGEL, SON, and BOYER teaches the dishwashing method of claim 1.
The combination does not explicitly teach that the dish arrangement model is “a neural network trained using a machine learning algorithm or a deep learning algorithm such that, when the dish information is input to the dish arrangement model, the dish arrangement location for each dish of the dishes is output.”
But WANG already teaches that: various modifications can be made to its invention (see para. 0060, 0129-30); a plurality of modules/units/components may be combined into one module/unit/component (para. 0126); its invention may be realized using one or more processors (para. 0128) and may be implemented as a computer program for performing a part or all of the methods (para. 0128). Moreover, it’s well known in the art that computer-implemented function(s) can be implemented as a neural network trained using a machine learning algorithm or a deep learning algorithm (see ZHOU, as explained above).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WANG, NAGEL, SON, and BOYER to incorporate a neural network trained using a machine learning algorithm or a deep learning algorithm such that, when the dish information is input to the dish arrangement model, the dish arrangement location for each dish of the dishes is output, with reasonable expectation of determining the dish arrangement location for each dish. As explained above, WANG teaches that various modifications can be made to its invention, and it’s well known in the art that computer-implemented function(s) can be implemented as a neural network trained using a machine learning algorithm or a deep learning algorithm (see ZHOU). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a neural network as incorporated would perform the same function as before (e.g., performing a computer-implemented function), yielding predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of WANG, NAGEL, SON, and BOYER (as applied to claim 1), in view of KESSLER (US PGPUB 20200399813).
Regarding claim 4, the combination of WANG, NAGEL, SON, and BOYER teaches the dishwashing method of claim 1. As explained above, the combination teaches the dishwasher comprises a spray nozzle (spray arm). Moreover, the combination teaches wherein, controlling, by the processor, the artificial intelligence dishwasher according to the determined washing cycle to perform dishwashing includes spraying washing water toward the dishes using a spray nozzle (see BOYER at para. 0003, 0010, 0012, 0086-87, a typical wash cycle includes spraying).
The combination does not explicitly teach: “measuring turbidity of the washing water; measuring electrical conductivity of the washing water; and providing, by the processor of the artificial intelligence dishwasher, the measured turbidity and the measured electrical conductivity to a washing cycle determination model to provide the determined washing cycle.”
KESSLER teaches a dishwasher (see para. 0002, 0077, fig. 1), just like the present application. KESSLER teaches measuring turbidity of the washing water and measuring electrical conductivity of the washing water (see para. 0027, 0029, 0087, claim 4). KESSLER teaches a processor (method implemented by a processor using a learning algorithm, para. 0012, 0020, 0031, 0046, 0076, 0083, 0109, 0113-14, fig. 2). KESSLER teaches providing, by the processor, the measured turbidity and the measured electrical conductivity to a washing cycle determination model (analyze the evolution of a local parameter, para. 0012, 0031, 0046, claim 1; the local parameter can be turbidity and conductivity, para. 0027, 0029, 0087, claim 4) to provide the determined washing cycle (determine an optimal time to release a cleaning agent, abstract, para. 0046, 0075-76, 0085, 0109, fig. 3-4, claim 1).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WANG, NAGEL, SON, and BOYER to incorporate the steps of “measuring turbidity of the washing water; measuring electrical conductivity of the washing water; and providing, by the processor of the artificial intelligence dishwasher, the measured turbidity and the measured electrical conductivity to a washing cycle determination model to provide the determined washing cycle,” with reasonable expectation of washing dishes. It’s well known in the art to measure turbidity and electrical conductivity of the washing water, and to provide (by the processor of the dishwasher) the measured turbidity and electrical conductivity to a washing cycle determination model to provide the determined washing cycle (see KESSLER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WANG, NAGEL, SON, BOYER, and KESSLER (as applied to claim 4), in view of VEENING (US PGPUB 20080110479).
Regarding claim 5, the combination of WANG, NAGEL, SON, BOYER, and KESSLER teaches the dishwashing method of claim 4. As explained above, the combination teaches that the measured electrical conductivity is provided to a washing cycle determination model to provide the determined washing cycle.
The combination does not explicitly teach: “measuring a temperature of the washing water”; “correcting the measured electrical conductivity based on the measured temperature”; and the “corrected electrical conductivity” is provided to the washing cycle determination model.
VEENING teaches a dishwasher (see fig. 1, para. 0017), just like the present application. VEENING teaches measuring temperature of the washing water (para. 0021, 0025) and measuring conductivity of the washing water (para. 0022, 0024-25). VEENING teaches that conductivity depends on temperature (para. 0025) and teaches correcting the measured electrical conductivity based on the measured temperature (see para. 0025, 0027). The benefit of this correction is to avoid monitoring inaccuracies (see para. 0023, 0025).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of WANG, NAGEL, SON, BOYER, and KESSLER to incorporate steps of “measuring a temperature of the washing water” and “correcting the measured electrical conductivity based on the measured temperature,” and providing the “corrected electrical conductivity” to the washing cycle determination model, with reasonable expectation of determining the washing cycle. First, because washing water’s temperature affects its conductivity, a person having ordinary skill in the art would’ve been motivated to correct this effect to avoid monitoring inaccuracies. Second, it’s well known in the art to measure conductivity of the washing water (see KESSLER, VEENING); measure temperature of the washing water (see VEENING); correct the measured electrical conductivity based on the measured temperature (see VEENING). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of WANG, NAGEL, SON, BOYER, KESSLER, and VEENING, the “corrected electrical conductivity” would be provided to the washing cycle determination model to provide the determined washing cycle.
Regarding claim 6, the combination of WANG, NAGEL, SON, BOYER, KESSLER, and VEENING teaches the dishwashing method of claim 5. The combination teaches that the washing cycle determination model is a neural network trained using a machine learning algorithm or a deep learning algorithm (see KESSLER at para. 0031, using deep learning to analyze patterns in the evolution of the local parameter; a person having ordinary skill in the art would understand that deep learning conventionally uses a neural network) by sensing information including the turbidity, the electrical conductivity and the temperature of the washing water to determine the determined washing cycle of the artificial intelligence dishwasher (as explained above, the combination teaches providing the turbidity, electrical conductivity, and temperature of the washing water to a washing cycle determination model to determine the washing cycle). The information/parameters are measured whenever washing by the artificial intelligence dishwasher is repeated (see KESSLER at para. 0019, 0046, learning algorithm relies on information extracted from past cleaning cycles; see KESSLER at fig. 4 and para. 0102, discussing a plurality of cycles; see KESSLER at para. 0052, 0100, 0105, discussing when appliance repeats the same type of cleaning cycle).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
WOBKEMEIER (US PGPUB 20180214001) teaches a control unit determine the type and position of each dish from an image of the rack (para. 0081) and the user can be informed on which dish should be positioned where (para. 0007, 0019).
MILLER (US PGPUB 20220022724) teaches that the dishwasher can provide loading advice on where to place each dish (para. 0016).
ZHAO (Chinese Publication CN109528138) teaches using a controller to analyze the number of dishes and their placement positions based on an image of the dishes, analyze whether the placement positions are correct, and output a warning (para. 0042, 0044-45).
VOGEL (European Publication EP0943282) teaches that it’s advantageous to put heavily soiled dishes on the lower rack (para. 0008).
DOERING (US PGPUB 20210324307) teaches that commercially available domestic dishwashers are usually designed such that larger items to be washed, such as pans or large plates, are arranged in the lower rack of the dishwasher (para. 0265).
TURGUL (WIPO Publication WO2019129428) teaches that the lower rack is generally used for placing kitchenware such as large plates, pans, pots, etc. that are harder to clean (para. 0002).
LAMPE (German Publication DE4214188) teaches that the lower rack is suitable for pots and pans (para. 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714